The judgment of the Appellate Division reversing the first judgment of the Special Term reversed, the subsequent proceedings and judgment set aside and the said judgment of the Special Term affirmed, with costs to the defendants of all the proceedings in all courts, unless the plaintiffs stipulate to *Page 584 
modify the judgment appealed from so as to direct that the plaintiffs pay to the defendants $13,600, with interest thereon from March 1, 1897, with costs to the defendants in all courts. If they shall so stipulate, then the judgment appealed from is modified in accordance with such stipulation, and as so modified affirmed upon opinion in Van Beuren v. Wotherspoon (164 N.Y. 368).
Concur: PARKER, Ch. J., GRAY, BARTLETT, MARTIN, VANN, CULLEN and WERNER, JJ.